Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group 2, claims 7-10, in the reply filed on Sept. 21, 2020 is acknowledged.
Claims 1-19 remain pending in the current application, claims 1-6 and 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claims 7-10 have been considered on the merits.

Status of the Claims 
	Claims 1-19 are currently pending.
	Claims 1-6 and 11-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
	Claims 7-10 have been considered on the merits.	 
Claim Objections
The disclosure is objected to because of the following informalities: minor grammatical error in claims.  
Claim 7 is objected to in missing the term “and” between steps (a) and (b), and in the interest of improving claim form, it is suggested that the term be added.
Claim 7 is objected to in the recitation of “said” in step (b), and in the interest of improving claim form, it is suggested that the term be deleted. 
Appropriate corrections are appreciated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chazenbalk (WO 2014/190150 A1) (ref. of record) in view of Bravo-Nuevo et al. (Investigative Ophthalmology & Visual Science, 2013).
With respect to claim 7, Chazenbalk teaches a method of regenerating tissue in a subject in need of by isolating cells from human adipose tissue and administering to the subject a composition containing the isolated cells (abstract, 0010, 0016-0018, and 0100-0101).  With respect to claim 8, Chazenbalk teaches the method where the cells are isolated and placed in a therapeutically acceptable buffer solution (the composition contains pharmaceutically acceptable carriers or diluents) (0100).  With respect to claim 9, Chazenbalk teaches the method where the composition is administered topically (0103).  With respect to claim 10, Chazenbalk teaches the method where the composition is implanted (administered by a scaffold or implant) (abstract, 0023, 0099 and 0147).  
claim 7.  However, Bravo-Nuevo teaches Myo/Nog cells depletion in the retina leads to an increase in photoreceptor cell death and reduction and addition of Myo/Nog cells to the vitreous of the retina increased photoreceptor survival (results).  Additionally, Bravo-Nuevo teaches that Myo/Nog cells appear to have a neuroprotective under conditions of stress and have the potential therapeutic value for promoting photoreceptor survival in retinopathies (conclusions).  In further support, George-Weinstein teaches that Myo/Nog cells are found in adipose tissue (0072).  Accordingly, at the effective time of filing of the claimed invention one of would have been motivated to modify the method of Chazenbalk so that the isolated cells from human adipose tissue are Myo/Nog cells for the benefit of administering the cells to a subject for promoting the regeneration of a tissue as taught by Bravo-Nuevo.  It would have been obvious to one of ordinary skill in the art to modify the method of Chazenbalk to isolate other known cells from human adipose tissue which have therapeutic potential such as Myo/Nog cells, since these cells were known to have therapeutic value as taught by Bravo-Nuevo and were known to be present in adipose tissue as taught by George-Weinstein.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Chazenbalk so that the isolated cells from human adipose tissue are Myo/Nog cells in a method of regenerating tissue in a subject by isolating cells from human adipose tissue and administering a composition containing the isolated cells to a subject, since Myo/Nog cells were known to have therapeutic value and are present in adipose tissue as taught by Bravo-Nuevo and George-Weinstein.  
prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632